DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
	This is in response to the Information Disclosure Statement filed 22 April 2022.  The Notice of Allowance previously mailed 04 February 2022 is otherwise reproduced herewith.
Election/Restrictions
In view of the amendments to both the elected and withdrawn claims, and pursuant to Applicant’s request, Claims 15-29 are hereby rejoined and have been examined herewith.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 22 April 2022 has been considered by the examiner.
Response to Arguments
	Applicant’s arguments filed 08 October 2021 have been fully considered in view of the claims as amended and are found persuasive.  Accordingly, the grounds of rejection are overcome.
Allowable Subject Matter
Claims 1-29 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art is deemed to be Birecki and Joshi; however the references do not teach or suggest application of exothermic material and selective application of radiant energy thereto in second and third areas of the particulate material layer as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael P Rodriguez whose telephone number is (571)270-3736.  The examiner can normally be reached on 9:00 - 6:00 Eastern M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Michael P. Rodriguez/Primary Examiner, Art Unit 1715